BRUNOT, J.
Plaintiff has brought this suit in his capacity as dative tutor of the minors Laurence and Lula Mae Premeaux, the issue of the marriage of Oda Premeaux and Donatile Premeaux.
The petition alleges the same cause of action, for and on behalf of the minor children of Oda Premeaux, deceased, as is alleged by the widow of the deceased, in the case of Mrs. Donatile Premeaux v. Henry Ford & *114Son, Inc. (No. 24,073) 98 South. 856,1 of the docket of this court, decided by us this day; and, for the reasons therein given and the authorities therein cited, the judgment of the lower court is affirmed at appellant’s cost.
Rehearing refused by Division B, composed of DAWKINS, LAND, and LECHE, JJ.

Ante, p. 106.